DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/29/22, with respect to claims 1-8, 10-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, the prior art of record does not teach or suggest a modular wall system comprising: a frame comprising at least one horizontal stringer extending from a first side to a second side; one or more first connectors positioned on at least one horizontal stringer; and a decorative smart glass pane comprising: a power connector configured to receive a direct current (DC) input voltage; a power inverter configured to convert DC input voltage to an alternating current (AC) voltage, wherein: the power inverter is physically manufactured on a circuit that is substantially the same width as the decorative smart glass pane, and the power inverter is elongated to stretch along at least a portion of an edge of the decorative smart glass pane, a controller configured to prevent the AC voltage from exceeding a threshold maximum number of volts, in combination with the remaining features recited in the claim. 
The prior art of Brown (US 2015/0118869 A1 of record) discloses a modular wall system comprising: a frame comprising at least one horizontal stringer extending from a first side to a second side; one or more first connectors positioned on at least one horizontal stringer; and a decorative smart glass pane comprising: a power connector (Brown, Figure 6). Brown fails to disclose a power inverter configured to convert DC input voltage to an alternating current (AC) voltage, wherein: the power inverter is physically manufactured on a circuit that is substantially the same width as the decorative smart glass pane, and the power inverter is elongated to stretch along at least a portion of an edge of the decorative smart glass pane, a controller configured to prevent the AC voltage from exceeding a threshold maximum number of volts. The prior art of Mallya (US 2003/0193709 A1 of record) discloses a power inverter that converts DC to AC voltage (Mallya, Figure 2; Paragraph 0033); however, Mallya fails to disclose the appropriate design characteristics of the inverter, particularly the dimensions and extension along the smart glass pane. The prior art of Shrivastava (US 2021/0246719 A1 of record) discloses a circuit extending along a window pane (Shrivastava, Figure 2A) but fails to disclose an inverter that particularly converts DC to AC voltage. The prior art of Dobrenko (US 2013/0188105 A1 of record) discloses a controller which prevents voltage from exceeding a threshold maximum (Dobrenko, Paragraph 0043). However, Dobrenko also fails to disclose the particular design characteristics of the controller and inverter.
Regarding Claim 11, the prior art of record does not teach or suggest a smart glass controller comprising a structural platform interconnecting one or more smart glass controller components; an inverter disposed on the structural platform configured to convert a direct current (DC) input voltage to an alternating current (AC) voltage and to output the AC voltage, wherein: the power inverter is physically manufactured on a circuit that is substantially the same width as the decorative smart glass pane, and the inverter is elongated to stretch along at least a portion of an edge of the decorative smart glass surface; inputting the AC voltage to the smart glass surface; initializing a control device in communication with the inverter and the smart glass surface, the control device preventing the AC voltage input to the smart glass surface from exceeding a threshold maximum number of volts, and the control device being configured to change a frequency of the AC voltage and thereby control the opacity of the smart glass surface, in combination with the remaining features recited in the claim. 
The prior art of Brown (US 2015/0118869 A1 of record) discloses a smart glass controller comprising a structural platform interconnecting one or more smart glass controller components (Brown, Figure 6). Brown fails to disclose a power inverter configured to convert DC input voltage to an alternating current (AC) voltage, wherein: the power inverter is physically manufactured on a circuit that is substantially the same width as the decorative smart glass pane, and the power inverter is elongated to stretch along at least a portion of an edge of the decorative smart glass pane, a controller configured to prevent the AC voltage from exceeding a threshold maximum number of volts. The prior art of Mallya (US 2003/0193709 A1 of record) discloses a power inverter that converts DC to AC voltage (Mallya, Figure 2; Paragraph 0033); however, Mallya fails to disclose the appropriate design characteristics of the inverter, particularly the dimensions and extension along the smart glass pane. The prior art of Shrivastava (US 2021/0246719 A1 of record) discloses a circuit extending along a window pane (Shrivastava, Figure 2A) but fails to disclose an inverter that particularly converts DC to AC voltage. The prior art of Dobrenko (US 2013/0188105 A1 of record) discloses a controller which prevents voltage from exceeding a threshold maximum (Dobrenko, Paragraph 0043). However, Dobrenko also fails to disclose the particular design characteristics of the controller and inverter.
	Regarding independent claim 16, the prior art of record does not teach or suggest, a method for controlling an opacity in a smart glass surface, the method comprising: interconnecting one or more smart glass controller components to a structural platform; converting a direct current (DC) input voltage to an alternating current (AC) voltage using an inverter disposed on the structural platform, wherein: the inverter is physically manufactured on a circuit that is substantially the same width as a decorative smart glass surface, and the inverter is elongated to stretch along at least a portion of an edge of the decorative smart glass surface; inputting the AC voltage to the smart glass surface; initializing a control device in communication with the inverter and the smart glass surface, the control device preventing the AC voltage input to the smart glass surface from exceeding a threshold maximum number of volts, and the control device being configured to change a frequency of the AC voltage and thereby control the opacity of the smart glass surface; receiving an input indicating a desired opacity level for the smart glass surface; and changing the frequency of the AC voltage such that the smart glass surface reaches the desired opacity level.
The prior art of Mallya (US 2003/0193709 A1 of record discloses a method for controlling an opacity in a smart glass surface, the method comprising: converting a direct current (DC) input voltage to an alternating current (AC) voltage using an inverter disposed on the structural platform, where the opacity is controlled (Mallya, Paragraph 0051). Mallya fails to disclose a step of interconnecting one or more smart glass controller components to a structural platform. However, Brown (US 2015/0118869 A1 of record) discloses a similar method comprising a step of interconnecting one or more smart glass controller components to a structural platform (Brown, Figure 6). Brown also fails to disclose that the power inverter is physically manufactured on a circuit that is substantially the same width as a decorative smart glass surface, and the inverter is elongated to stretch along at least a portion of an edge of the decorative smart glass surface and   The prior art of Shrivastava (US 2021/0246719 A1 of record) discloses a circuit extending along a window pane (Shrivastava, Figure 2A) but fails to disclose an inverter that particularly converts DC to AC voltage and a control device preventing the AC voltage input to the smart glass surface from exceeding a threshold maximum number of volts,. The prior art of Dobrenko (US 2013/0188105 A1 of record) discloses a controller which prevents voltage from exceeding a threshold maximum (Dobrenko, Paragraph 0043). However, Dobrenko also fails to disclose the particular designed characteristics of the controller and inverter.
Therefore, Claims 1, 11, and 16 are allowed. Claims 2-8,10, 12-15, and 17-20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871